Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 1 of 24

EXHIBIT A
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 2 of 24
8/19/2019 https://search.bexar.org/Case/CaseDetail?r=b7 1 3a07e-508a-4dd2-ac83-4e0dd21 Geadd&st=1&l=Samuels&fn=Jared&m=&cs=&ct=&&p=2...

 

 

Case #2019CI16024

Name: JARED SAMUELS
Date Filed : 8/9/2019

Case Status : PENDING

—

itigant Type : PLAINTIFF

Court : 288

 

Docket Type : OTHER INJURY OR DAMAGE
Business Name :
Style : JARED SAMUELS

Style (2): vs BIRD RIDES INC

https://search.bexar.org/Case/CaseDetail?r=b7 13a07e-508a-4dd2-ac83-4e0dd2 1 9eadd&st=l&l=Samuels&fn=Jared &m=&cs=&ct=&&p=2_2019C11602... 1/2
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 3 of 24
8/19/2019 https://search.bexar.org/Case/CaseDetail?r=b7 13a07e-508a-4dd2-ac83-4e0dd21 9eadd&st=1&l=Samuels&fn=Jared&m=&cs=&ct=&&p=2...

Case History

Currently viewing | through 7 of 00007 records

Sequence Date Filed Description
$00001 8/13/2019 CITATION
BIRD RIDES INC

ISSUED: 8/13/2019 RECEIVED: 8/12/2019
EXECUTED: 8/15/2019 RETURNED: 8/16/2019

000001 8/13/2019 TEMP REST ORD, AND ORDER SETTING HEARING FOR RQST FOR TEMP INJ
JUDGE: DAVID A. CANALES
VOL: 5061 PAGE: 626 PAGE COUNT: 2

T00004 8/13/2019 NON-JURY
TEMPORARY INJUNCTION
COURT: 109 TRIAL DATE & TIME: 8/27/2019 9:00AM

BO0001 8/13/2019 JARED SAMUELS
AGENT:
AMOUNT: $500.00
SURETY: CASH DEPOSIT IN LIEU

REASON: TRO

FORM: CASH
PQ0003 8/9/2019 REQUEST FOR SERVICE AND PROCESS
P00002 8/9/2019 PETITION
PQ0001 8/9/2019 SERVICE ASSIGNED TO CLERK 2

https://search.bexar.org/Case/CaseDetail?r=b71 3a07e-508a-4dd2-ac83-4e0dd2 1 9eadd&st=|&l=Samuels&fn=Jared&m=&cs=&ct=&&p=2_2019C11602... 2/2
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 4 of 24

FILED

8/16/2019 11:55 AM

Mary Angie Garcia

Bexar County District Clerk PRIVATE PROCESS

Accepted By: Patricia Baskette
Case Number: 2019-Cl-16024 Bill yee APE RE | lll

2679CT16024 S§e06G1

J AM

en aie IN THE DISTRICT COURT
: 288th JUDICIAL DISTRICT

BIRD RIDES INC BEXAR COUNTY TEXAS

(Note:Attachead Document May Contain Additional Litigants.j

CITATION
"THE STATE OF TEXAS"

Directed To: BIRD RIDES INC

BY SERVING ITS REGISTERED AGENT, NATIONAL REGISTERED AGENTS INC

“You have been sued. You may employ an attorney. if you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 am. on the Monday next following the expiration of twenty days affer you were served this CITATION and ORIGINAL
PETITION WITH VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER AND INJUNCTION, AND REQUEST FOR
DISCOVERY , a default judgment may be taken against you." Said ORIGINAL PETITION WITH VERIFIED APPLICATION FOR
TEMPORARY RESTRAINING ORDER AND INJUNCTION, AND REQUEST FOR DISCOVERY was filed on the 9th day of August, 2019.

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 13TH DAY OF AUGUST A.D., 2019.
Mary Angie Garcia

 

RIAN BUTLER oo
ATTORNEY FOR PLAINTIFF Bexar County District Clerk
8834 N CAPITAL OF TEXAS HWY 304 101 W. Nueva, Suite 217

AUSTIN, TX 78759-6473 San Antonio, Texas 78205

 

By: Louts Alaniz, Deputy

 

JARED SAMUELS Case Number: 2019-C1-~16024
v5

 

 

 

 

 

 

Officer's Return Court: 288th Judicial District Court
BIRD RIDES INC
tecewved this CITATION on al ocicck_M and( ) executed it by deliverng a copy of the CITATION with attached ORGINAL PETITION WITH
VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER AND INJUNCTION, AND REQUEST FOR DISCOVERY the date of delivery endorsed on if to the defendant
in person oon the at o'clock =
al uuu. OF { } ROL executed Dacause
Feas:_ ss ~Badga/PPS #0 Date certification over a ACHE ;
oe , UTS

7 Vice RE County, Texas

(seRV ey: ATX Proce: LLC
OR. VERIFICATION OF RETURN {If not served by @ peace officer) SWORN TO THIS 704 West Sth Street

 

Austin, TX 70701

 

NOTARY PUBLIC, STATE OF TEXAS

OR. Ay name is , Wy date of birth is , and my address is
~ ‘ County.

I declare under penalty of perjury that the foragoing is true and correct. Executed in ee SOUNty, State of Texas, on
the _ day of. , 20

Case Number: 2019C116024 Document Type: CITATLON Page 1 of 4
Declarant

 

RETURH TO COURT (DKeG2)
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 5 of 24

FIDAVIT OF SERVICE

State of Texas County of Bexar 288th Judicial District Court
Case Number: 2019C118024

Plaintiff:

Jared Samuels
v8.

Defendant:

Bird Rides, Inc.

For: Zinda Law Group, PLLC
Received by ATX Process, LLC on the 12th day of August, 2019 at 5:39 pm to be served on Bird Rides, Inc. by serving its

cy) ent, Na | lstered Agents, Inc., 1999 Bryan Street, Ste, Dallas, Dailag,County, TX 76201. |,
bale being duly sworn, depose and say that on te tA day of 20_Kjat
m., executed sérvice by delivering a true copy of the Citation and Plaintiffs Original Potitiol, Verified Application for

Temporary Restraining Order and Injunction, and Request for Discovery in accordance with state statutes in the manner

marked below:
‘ nf SITE}, city),
(state) (zip code) Vy SS
() PUBLIC AGENCY: By serving sen (individual accepting) as
(tite) of the within-named agency at (street),
{city}, (state) (zip code) (county).
() SUBSTITUTE SERVICE: By serving {individual accepting) as
(relationship/titie) at (street),
{elty), (state) (zip code} (county).
() GOVERNMENT AGENCY: By serving {individual accepting) as

(title) of the within-narned agency at (street),
(city), State) (zip code) (county).

 
  
   

 
 

Avy Noy \Vot
a RST iad Sr SE
had no .

   
 

 

 

 

 

() NON SERVICE: For the reason detailed in the comments below.
COMMENTS:

 

 

 

 

Case Number: 2019C116024 Document Type: CITATION Page 2 of 4
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 6 of 24

AFFIDAVIT OF SERVICE For 201 §C116024

| certify that | am over the age of 18 have no interest in the above action, a proper autho ; :
jo of 18, , and have the
this process was delivered. The facts In this affidavit are within my personal knowledge and rt a ee ere asics

deyor PLC” me on the Ip PROCESS SERVER # Sc mide)
who Is naily knawn to me. by . Appointed in acco: with State Statutes
MAD Mins sx proces uc EXP: 12-3119
NOTARYBUBLIC 704 W. Sth Street

 
       

 
      
 

ee Austin, TX 787041
MALLORY (842) 717-6800
Notary Public
STATE OF TEXAS Our Job Serial Number: 2019001420
10#132087221 Ref: Jared Samuals
Comm. Exp, July 16, 2023
Case Number: 2019C116024 ue Rocument Type: CITATION «Toobex venn Page 3 of 4
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 7 of 24

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

|, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK. DO HEREBY CERTIFY THAT THE FOREGOING
IS A TRUE AND CORRECT COPY OF THE ORIGINAL
RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:

 

August 19, 2019

MARW ANGIK GARCIA
BEXAR COUNTY, TEXAS

NLALL ! f) | LAN

I
2
Cl IR(STINA CARREON, Deputy District Clerk
(NOT VALID WITHOUT THE CLERK'S ORIGINAL SIGNATURE.)

1 if
1 if

 

 

 

 

By:

P._

Case Number: 2019C116024 Document Type: CITATION Page 4 of 4
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 8 of 24

| PERS ESP Sa

2019C116024 -B20001

8
a - RL
Certificate of District Clerk That Plaintiff(s) \ub
Made Cash Deposit In Lieu Of 7
Temporary Restraining Order Bond

The State of Texas
County of Bexar 288th Judicial District Court

I, Mary Angie Garcia , Clerk of the District Courts in and for Bexar County, Texas, do
hereby certify that JARED SAMUELS in Cause No. 2019C116024, Styled JARED SAMUELS
vs. BIRD RIDES, INC. , have this day deposited the sum of FIVE HUNDRED DOLLARS
($500.00) cash, which is the amount ordered by the Court in lieu of Temporary Restraining
Order Bond.

WITNESS, Mary Angie Garcia, Clerk of the District Courts of Bexar County, Texas.
Given under my hand and seal of said Courts of Bexar County, Texas, on August 13, 2019.

Mary Angie Garcia
District Clerk, Bexar County, Texas

a MS -
BY: Dceiwols ner Se

Bernardo Aimafarz! Deputy

GEPULY

 

f
Cc
¢
19 AUG 13 PME AG

foe
t -

* * RECEIPT REQUIRED FOR REFUND OF FUNDS

Case Number: 2019CK ERG MENT SCANNED AS FILE®cument Type: CERTIFICATE OF DISTRICT CLERK THATS INSIFFS MADE CASH C
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 9 of 24

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

|, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK. DO HEREBY CERTIFY THAT THE FOREGOING
IS A TRUE AND CORRECT COPY OF THE ORIGINAL
RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:

 

August 19, 2019

VIARY ANGIE GARCI, Ms

Bk KAR « AEM

TLL | LLL

CHRISTINA CARREON, Deputy District Clerk
(NOT VALID WITHOUT THE CLERK'S ORIGINAL SIGNATURE.)

   

Case Number: 2019C116024 Document Type: CERTIFICATE OF DISTRICT CLERK THAT RAIN SIFFS MADE CASH EC
Drow GU KOCAn TOD BRON ae >.om

Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 10 of 24
DOCUMENT SCANNED AS FILED

TRUST «BIBS SSEERSE I

2019CT1G024 -D288

 

CAUSE NO. 2O4-CZ- Ibo Z4F 7
JARED SAMUELS’ INTHE DISTRICT COURT
Plaintiff, th
. VB

JUDICIAL DISTRICT |
BIRD RIDES, INC.

Defendant.

SPP LP SP MP KP LP? Gi ke

BEXAR COUNTY, TEXAS

ORDER ON PLAINTIFF’S VERIFIED APPLICATION FOR TEMPORARY
RESTRAINING ORDER AND ORDER SETTING HEARING

PlaintifPs Application for a Temporary Restraining Order was presented to the Court
today. The Court examined the pleadings and finds that Plaintiff is entitled to a Temporary

Restraining Order.

IT IS THEREFORE ORDERED that the Clerk of this Court issue a Temporary Restraining

Order restraining Defendants from:

l. Taking any action that might alter, damage or destroy the scooter in question
and all of its parts and components involved in the. subject incident;

2. Taking any action that might alter, damage or destroy the electronic control
module and any data in the electronic control module and any data already
downloaded from the electronic control module involved in the incident in
question; and

3. Taking any action that might alter, damage or destroy any and all

maintenance records, repair reports, and any.other document related to
repairs or maintenance of the scooter involved in the incident in question.

This restraining order is effective immediately and shall continue in force and effect until
further order of this Court or until it expires by operation of law. This order shall be binding on
Defendants; on all Defendants’ agents, servants, and employees; and on those persons in active

concert or participation with him who receive actual notice of this order by personal service or

ORDER ON PLAINTIFF’S VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER
AND ORDER SETTING HEARING

Jared Samuels v. Bird Rides, inc.
Page 1 of 2

ase Number: 2019C!16024 Document Type: ORDER ON PLAINTIFFS VERIFIED APPLICATION FOR TEMPORARY |!

Page 1 of 3

    

ZOi9CI1G024 -TO00es
NNO GO mau Tos LO ah es oo

Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 11 of 24
DOCUMENT SCANNED AS FILED

otherwise. Severo cf Som Bath le poAteal.

IT IS FURTHER ORDERED that the clerk shall issue notice to Defendant to appear, and

Defendant is hereby ORDERED to appear in court on the ake day of 6

a CoAl = dina 0 wm

courthouse will display the courtroom of the District Judge or Associate Judge assigned to hear seat

the case, and the Defendant is ORDERED to appear in that courtroom before that judge. The TK

 

 

18245
District Court number that appears at the top of the first page of the court documents (“in the
reo District Court of Bexar County”) is not necessarily the court that will hear the case. Rely
on the docket displays and/or guidance from the Office of the Court Administrator at the
courthouse.

The purpose of the hearing is to determine whether, while this case is pending, the
preceding temporary restraining order should be made a temporary injunction pending final
hearing.

The Court should make all other and further orders that are pleaded for or that are deemed
necessary for the preservation of the evidence.

IT IS FURTHER ORDERED that any authorized person eighteen years of age or older
who is not a party to or interested in the outcome of this suit may serve any citation, notice, or
process in this case.

AUG 13 2019
SIGNED on : at { . 21 f .M.
JUDGE PRESIDING DavidA. Canales

73rd District Court
ORDER ON PLAINTIFF’S VERIFIED APPLICATION FOR TEMPORARY RESTRAINING ORDER
AND ORDER SETTING HEARING
Jared Samuels v. Bird Rides, Ine.
Poge2of2 - wae.

ase Number: 2019C116024 Document Type: ORDER ON PLAINTIFFS VERIFIED APPLICATION FOR TEMPORARY I

Page 2 of 3
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 12 of 24

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

|. MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK, CERTIFY THAT THE FOREGOING IS A TRUE
AND CORRECT COPY OF THE ORIGINAL RECORD AS
INDICATED BY THE VOLUME, PAGE AND COURT ON
SAID DOCUMENT, WITNESSED MY OFFICIAL HAND
AND SEAL OF OFFICE ON THIS:

August 19, 2019

 

MARY ANGIE GARCIA
BEXAR COUNTY, TEXAS

1 Qh as /
\
MA i | LLL
By: AW NI KU i L iM
CHRISTINA CARREON, Deputy District Clerk
(NOT VALID WITHOUT THE CLERK'S ORIGINAL SIGNATURE)

Case Number: 2019CI16024 Document Type: ORDER ON PLAINTIFFS VERIFIED APPLICATION FOR TEMPORARY |
Page 3 of 3
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 13 of 24

FILED 2019C116024
19/2019 11:19 AM

Mary Angie Garcia

Bexar County District Clerk

Accepted By: Victoria Angeles

Cause Number:

District Court :

288th

 

Donna Kay M*Kinney
Bexar County District Clerk CIT PPS ~SAC 2

Request for Process

, * Jared Samuels Bird Rides Inc
e: S.

 

Request the following process: (Please check all that Apply)

(@] Citation (_] Notice [i] Temporary Restraining Order [_] Notice of Application for Protective Order
(_]Temporary Protective Order [_] Precept with hearing [_]Precept without a hearing [_|Writ of Attachment
(_]writ of Habeas Corpus [] Writ of Garnishment [_]Writ of Sequestration [-]Capias [(] Other:

1.
Name: Bird Rides Inc

Registered Agent/By Serving: National Registered Agents Inc
Address 1999 Bryan Street, Ste 900, Dallas, TX 75201

 

 

 

Service Ty Pe: (Check One) (mip; vate Process EC] Sheriff [_lcommissioner of Insurance CT SA Express News [Hart Beat Ele ourthouse Door
CIcertifiea Mail CI Registered Mail Clout of County C Secretary of State CJ Constable Pct__

2. (Pet. 3 serves process countywide)

Name:

Registered Agent/By Serving:

Address

Service Type: (Check One) [_ Private Process Cc] Sheriff r] Commissioner of Insurance LC] SA Express News Cl Hart Beat|_| Courthouse Door
LI Certified Mail C] Registered Mail C] Out of County C] Secretary of State C] Constable Pct__

3 ° (Pct. 3 serves process countywide)

Name:

Registered Agent/By Serving:

Address

Service Type: (Check One) [_]Private Process Cc] Sheriff CF Commissioner of Insurance C] SA Express News CT] Hart Beat] CourthouseDoor
Le ertified Mail LJ Registered Mail LI Out of County CO Secretary of State C Constable Pet__

 

 

 

 

 

 

 

 

 

4, (Pet, 3 serves process countywide)

Name:

Registered Agent/By Serving:

Address

Service Type: (Check One) private Process Cr] Sheriff C] Commissioner of Insurance [ |sa Express News C Hart Beatl_| Courthouse Door

LJ Certified Mail OC Registered Mail C] Out of County 0 Secretary of State CI] Constable Pet__

(Pct. 3 serves pracess countywide)

Title of Document/Pleading to be Attached to Process: Plaintiffs Original Petition, Verified Application
for Temporary Restraining Order and Injunction, and Request for Discovery

 

Name of Attorney/Pro se: Rian Butler Bar Number: 24079369
Address: 8894 North Capital of Texas Highway, Ste 304 Phone Number: (512) 246-2224
Austin, TX 78759

 

 

Attorney for Plaintiff J2e¢Samuels — Defendant Other

***47F SERVICE IS NOT PICKED UP WITHIN 14 BUSINESS DAYS, SERVICE WILL BE DESTROYED ****
Case Number: 2019C116024 Document Type: REQUEST FOR PROCESS Page | of 2
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 14 of 24

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

I, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
IS A TRUE AND CORRECT COPY OF THE ORIGINAL
RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:

 

August 19, 2019

MARY ANGIE GARCTAr
BE x. jai C Wit TEXAS

bx | {IL ULL [\\

SHRISTINA ALL Deputy District Ld
(NOT VALID WITHOUT THE CLERK'S ORIGINAL SIGNATURE.)

Case Number: 2019CI16024 Document Type: REQUEST FOR PROCESS Page 2 of 2
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 15 of 24

FILED CIT PPS - SAC 2
8/9/2019 11:19 AM

Mary Angie Garcia

Bexar County District Clerk

Accepted By: Victoria Angeles

cause no, 2019C116024
JARED SAMUELS § IN THE DISTRICT COURT
Plaintiff, :
Vv. ; 288th JUDICIAL DISTRICT
BIRD RIDES, INC. :
Defendant. : BEXAR COUNTY, TEXAS

PLAINTIFF’S ORIGINAL PETITION, VERIFIED APPLICATION FOR TEMPORARY
RESTRAINING ORDER AND INJUNCTION, AND REQUEST FOR DISCOVERY

Plaintiff, Jared Samuels, comes before this Court to assert the following factual allegations
and causes of action against Defendant Bird Rides, Inc.
I. DISCOVERY

1. Plaintiff pleads that discovery in this matter shall be conducted pursuant to TEX. R. CIV. P.
190.4 (Level III).

II. PARTIES AND SERVICE

2. Plaintiff is a natural person and resident of Walker County, Texas. The last three digits of
Plaintiff's Social Security Number and driver’s license are 991 and 522, respectively.

3. Defendant is a Delaware corporation doing business across Texas, including in San
Antonio, Bexar County. Defendant may be served with process by serving a copy of the
citation and Petition upon its Registered Agent, National Registered Agents, Inc., at 1999
Bryan St., Ste. 900, Dallas, Texas 75201.

Til. MISNOMER/ALTER EGO

4. In the event any parties are misnamed or are not included herein, Plaintiff contends that
such was a “misidentification,” “misnomer,” and/or such parties are/were “alter egos” of
parties named herein.

PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCOVERY

Jared Samuels v. Bird Rides, Inc.
Case NumbepanieGHgozt Document Type: PLAINTIFFS ORIGINAL PETITION VERIFIER APREIGATION FOR TEMF
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 16 of 24

IV. AGENTS AND EMPLOYEES

5. Whenever alleged in this Petition that any non-natural Defendant did or failed to do any
act or thing, it is meant that such Defendant’s directors, officers, agents, servants,
employees, representatives, and/or contractors subject to such Defendant's control did or
failed to do such act or thing and that at the time such conduct occurred, it occurred with
the authorization and/or ratification of such Defendant and/or was done in the normal and
routine course and scope of employment or agency of such Defendant’s directors, officers,
agents, servants, employees, representatives, and/or contractors subject to such
Defendant’s control making that Defendant responsible and liable for all such conduct.
Plaintiff invokes the doctrine of respondeat superior.

Vv. JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction over this lawsuit. Plaintiff's claims involve Texas
statutory and common law. The amount in controversy is within this Court’s jurisdictional
limit.

7. This Court has personal jurisdiction over the parties. All the parties are either individuals
or corporate residents of the State of Texas, have sufficient minimum contacts with the
State of Texas, and/or have purposefully availed themselves of the laws and markets of the
State of Texas so as to not offend traditional notions of fair play and substantial justice.

8. This Court is the proper venue to hear this lawsuit pursuant to TEX. Civ. PRAC. & REM.
CODE § 15.002(a) because the events giving rise to this lawsuit occurred in Bexar County,

Texas.
VI. CONDITIONS PRECEDENT

9. All conditions precedent have been performed or have occurred.

PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCOVERY
nusels, v. Bird Rides, Inc.

Case Numbep Bet SG

Document Type: PLAINTIFFS ORIGINAL PETITION VERIFIBAZABBEIQATION FOR TEMF
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 17 of 24

Vil. FACTS

10. Defendant is in the business of renting motorized electric scooters to the general public
through an application downloaded and installed onto customers’ smartphones.

11. Defendant deploys its electric scooters onto public streets and sidewalks in metropolitan
areas such as San Antonio, Texas, and allows members of the public with a smartphone to
rent its scooters for a fee charged to the user’s credit or debit card.

12. Defendant provides minimal instruction or training, if any, to its customers.

13. Upon completion of a ride, users abandon the rented scooters at any location, including
public and private property, to be rented by the next potential customer.

14. Upon information and belief, Defendant’s scooters remain in a constant state of circulation
and are generally removed from public use only to be charged by independent contractors,
who then redeploy the scooters into the public after charging.

15. Upon information and belief, Defendant’s scooters do not undergo regular or routine
maintenance, but are removed from public circulation only if members of the public report
malfunctions directly to Defendant.

16. Other than during charging or irregular maintenance, scooters are left outdoors, exposing
them to the elements, which subjects scooters to excessive wear and tear and the
degradation of the physical integrity of the scooters.

17. An investigation performed by Consumer Reports stated that between the time Defendant
released its scooters on city streets in July 2017 and February 2019, at least 1,500 people
in the United States had been injured in electric scooter crashes.

18. On or about July 13, 2019, Plaintiff rented and used a Bird scooter in San Antonio, Texas.

PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCOVERY

Jared Samuels v. Bird Rides, Inc.
Case Numbep 2niggugi24 POIGES INE Document Type: PLAINTIFFS ORIGINAL PETITION VERIFIBRAPBEIQATION FOR TEMF
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 18 of 24

19. Prior to Plaintiff's use of the scooter. Defendant provided no instruction or training to
Plaintiff regarding the use of its scooters.

20. Plaintiff and his family left lunch in downtown San Antonio and rode scooters towards
their hotel on the Riverwalk. Plaintiff was riding a Bird scooter west on Martin Street
approaching Soledad Street.

21. Plaintiff was riding the scooter in a reasonable and prudent manner and was exercising
ordinary care for his safety at all relevant times.

22. Without Plaintiff applying the scooter’s brakes, the Bird scooter spontaneously stopped,
throwing Plaintiff over the handlebars.

23. The scooter’s unexpected stop threw Plaintiff face first onto the concrete beneath him.
Plaintiff was unconscious for approximately five minutes as his wife, stepson, and
stepdaughter looked on in horror. A passerby stopped, got out of their SUV, and came to
the sidewalk to pray with the Samuels family. Doctors later told Plaintiff that he was lucky
to be alive after the crash.

24. Upon information and belief, Defendant was aware prior to Plaintiffs crash that the
mechanical function of the Bird scooter braking system routinely failed.

25. Upon information and belief, Defendant was aware prior to Plaintiffs crash that
Defendant’s maintenance practice of adjusting the mechanical function of the brakes did
not prevent brake failures.

26. Defendant was aware prior to Plaintiff's crash that Bird scooters suffered regular
mechanical issues including, but not limited to, brake failure and sudden and unexpected

braking.

PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCOVERY

Jared S; . Bird Rides, Inc.
Case Numbep Be ga HBe ” Bird Rides, Inc Document Type: PLAINTIFFS ORIGINAL PETITION VERIFIBRARBEIQATION FOR TEMF
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 19 of 24

27. Defendant did not warn the public of the dangerous conditions caused by the above-listed

mechanical and software malfunctions in its scooters, nor take actions to remedy the

dangerous conditions.

VIII. CAUSES OF ACTION

A. Negligence of Defendant

28. _ Plaintiff repleads the foregoing factual allegations as if here quoted verbatim and set forth

herein at length.

29. At the time of Plaintiff's crash, the scooter involved was owned and within the control of

Defendant. Therefore, Defendant owed duties of ordinary care to Plaintiff.

30. Defendant’s conduct as outlined above breached those duties through various acts and/or

omissions, including the following, each of which singularly or in combination with others,

constitute acts of negligence that were a direct and proximate cause of the occurrence in

question and the resulting injuries or damages set forth herein:

a.

b.

Refusing to diligently service and maintain the subject scooter;

Failing to provide proper instruction or training to Plaintiff or other users of
scooters;

Knowingly putting scooters in the stream of commerce that had not been
reasonably serviced and/or maintained;

Refusing to warn its consumers of dangerous conditions in scooters in a
timely manner after learning of the software and/or mechanical defects;

Putting unreasonably dangerous scooters with known software and/or
mechanical defects in the stream of commerce for consumer use;

Refusing to utilize available information regarding software and/or
mechanical defects to properly monitor scooters, including the subject
scooter, to ensure the safety of consumers:

PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCOVERY

ared AE v. Bird Rides, Inc.

Case Numbef fe! RGF

Document Type: PLAINTIFFS ORIGINAL PETITION VERIFIBAZAPBEIGATION FOR TEMF
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 20 of 24

g. Refusing to utilize available technology to monitor and audit the safety
performance of scooters placed in the stream of commerce, including the
subject scooter;

h. Refusing to ensure the subject scooter was in proper working order and free
from any software and/or mechanical defects; and

i. Refusing to put in place proper guidelines to ensure the subject scooter was
not placed in an unsafe area for consumer use.

31. Asa direct and proximate result of the foregoing acts and/or omissions, Plaintiff suffered
personal injuries and resulting damages in an amount to be determined at trial.
IX. DAMAGES
32. Asa direct and proximate result of the collision made the basis of this lawsuit, Plaintiff
suffered and will in all reasonable probability continue to suffer the following actual

damages, the dollar value of which exceeds the minimal jurisdictional limits of this Court:

a. Medical treatment paid or incurred in the past;

b. Medical treatment which will be necessary in the future;
C. Past and future pain and suffering;

d. Past and future mental anguish;

e. Physical disfigurement;

f. Past and future impairment;

g. Lost wages; and

h. Loss of past and future earning capacity.

33. Pursuant to TEX. R. Civ. P. 47, Plaintiff seeks monetary relief over $1,000,000. Plaintiff's
counsel offers this statement for informational purposes only as required by TEX. R. Civ.

P. 47 and reserves the right to change or amend it as the evidence deems necessary. The

PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCOVERY

ared Samuels v. Bird Rides, Inc.
geHio024

J
Case Numbep 4m! Document Type: PLAINTIFFS ORIGINAL PETITION VERIFIBAZABREIGATION FOR TEMF
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 21 of 24

amount of monetary relief actually awarded, however, will ultimately be determined by a
jury. Plaintiff also seeks pre-judgment and post-judgment interest at the highest legal rate.
X. TEX. R. Civ. P. 193.7 NOTICE

34. Pursuant to TEX. R. Civ. P. 193.7, Plaintiff hereby gives notice of intent to utilize items

produced in discovery against the producing party.
XI. DISCOVERY

35. Pursuant to TEX. R. Civ. P. 194, Plaintiff requests that Defendants disclose, within 50 days

of the service of this request, the information or material described in TEx. R. CIV. P. 194.2.
XII. PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER

36. Plaintiff comes before this Honorable Court and files an Application for Temporary
Injunction and, in connection, presents an Application for Temporary Restraining Order
together with his Original Petition and an Affidavit supporting the motion presented.

37. Plaintiff requests a temporary restraining order and temporary injunction because unless
Defendant, their agents, their servants, and employees or anyone acting in concert with
them, are immediately deterred from taking any action that might alter, damage, repair, or
destroy key evidence, Plaintiff will suffer irreparable injury. Defendant’s repair, removal,
destruction, disposal, inspection, or testing of the evidence may destroy or severely alter
the condition of the evidence and prevent Plaintiff from asserting the right to inspect or test

the evidence as provided by the Texas Rules of Civil Procedure. The evidence includes the

following:
a. the scooter in question and all of its parts and components involved in the
subject incident;
b. the electronic control module and any data in the electronic control module

and any data already downloaded from the electronic control module
involved in the incident in question;
PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCOVERY

Jared Samuels v. Bird Rides, Inc.
Case Numbep got gqfigect BOS, AEG Document Type: PLAINTIFFS ORIGINAL PETITION VERIFIEQAPBEIQATION FOR TEMF
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 22 of 24

C. any and all maintenance records, repair reports, and any other document
related to repairs or maintenance of the scooter involved in the incident in
question.

38. Plaintiff respectfully requests the Court order that Defendant, its agents, servants,
employees or anyone having knowledge of this order are hereby commandéd forthwith to
desist and refrain from removing, altering, repairing, damaging, or destroying any of the
above-referenced evidence.

XII. PRAYER
WHEREFORE, Plaintiff prays that Defendants be cited according to law to appear and

answer herein, and that upon final trial, Plaintiff have judgment against Defendants as follows:

1. A Temporary Restraining Order, as requested;

2 An award of actual damages;

3 An award of pre-judgment interest;

4. An award of post-judgment interest;

5 And other relief the Court determines is just under the circumstances.

Respectfully submitted,

Zinda Law Group, PLLC

8834 North Capital of Texas Highway
Suite 304

Austin, Texas 78759

(512) 246-2224 Office

(512) 580-4252 FAX

Service of Documents: service@hzfirm.com

By: /s/ Neil Solomon
John C. (Jack) Zinda
State Bar No. 24053569
Neil Solomon
State Bar No. 24079369
Rian Butler
State Bar No. 24094110

ATTORNEYS FOR PLAINTIFF

PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCOVERY

Jared Samuels v. Bird Rides, Inc.
Case Numbep 20g Hi024 Document Type: PLAINTIFFS ORIGINAL PETITION VERIFIERARREIGATION FOR TEME
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 23 of 24

VERIFICATION
STATE OF TEXAS §
TRAVIS COUNTY §

Before me, the undersigned notary, on this day personally appeared Nei! Solomon, the
affiant, a person whose identity is known to me. After | administered an oath to affiant, alfiant
testified:

“My name is Neil Solomon. I am capable of making this verification. | have read Plaintiff's
Original Petition, Request for Discovery, Verified Application For Temporary Restraining Order
and Injunction. The facts stated in it are within my personal knowledge and are true and correct.”

Neil Solomon

 

flr
SUBSCRIBED AND SWORN TO BEFORE ME on the | day of August 2019, to certify

which witness my hand and seal of office. S

NOTARY PUBLIC IN AND FOR
THE STATE OF TEXAS
Type ID: _—

Personally known: _ 4

  
 

PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCOVERY

Jared Samuels v. Bird Rides, Inc.
Case Numbph ad By 5024 Document Type: PLAINTIFFS ORIGINAL PETITION VERIFIPAXABBEIQATION FOR TEMF
Case 5:19-cv-01025-JKP-HJB Document 1-1 Filed 08/23/19 Page 24 of 24

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

|, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
IS A TRUE AND CORRECT COPY OF THE ORIGINAL
RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:

 

August 19, 2019

>MARY ANGIE GARCIA
A how UNTY, a EX
i

MEA LAL

CHRIS" r INA CARREON, Deputy. District Clerk
(NOT VALID WITHOUT THE CLERK'S ORIGINAL SIGNATURE)

 

Case Number: 2019C116024 Document Type: PLAINTIFFS ORIGINAL PETITION VERIF&& ABBEIGATION FOR TEMF
